NOTICE OF ALLOWABILITY
Terminal Disclaimer
The terminal disclaimer filed on 8/2/20222 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.(s) 8340738, 9566024 and 10070809 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 13-18 and 20-29 are allowable over the prior art of record. The prior art of record fails to disclose, teach or fairly suggest, singly and in combination, the system and method for detecting blood glucose using ratio factor, plurality of wavelengths, temperature time dependent current and time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791